NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply and terminal disclaimers filed 10/13/2021, in reply to the non-final office action mailed 6/16/2021.
Claims 24, 25, 28-33, and 36-39 are pending. Claims 26, 27, 34, and 35, have been canceled.
Claims 24, 25, 28-33, and 36-39 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,884,085 and 10,525,098, as well as Application No. 16/192,728 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  See PAIR 10/14/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 32, 33, and 36-39 under 35 U.S.C. 102(a)(1) as being anticipated by Borow et al. (WO 2011/082328), is withdrawn in view the amendment filed 10/13/2021.
 cited in IDS filed 12/17/2019), as evidenced by Sutton et al. (Circul. 101:2981-2988 (2000)), is withdrawn in view the amendment filed 10/13/2021.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 24, 25, and 28-31  rejected under 35 U.S.C. 103 as being unpatentable over Borow et al. (WO 2011/082328), as evidenced by Sutton et al. (Circul. 101:2981-2988 (2000)), is withdrawn in view the amendment filed 10/13/2021.
The rejection of claims 24, 25, and 28-31 under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2011/116007- cited in IDS filed 12/17/2019), as evidenced by Sutton et al. (Circul. 101:2981-2988 (2000)), is withdrawn in view the amendment filed 10/13/2021.

Double Patenting- withdrawn
The rejection of claims 24-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,884,085 (hereinafter “the ‘085 patent”), is withdrawn in view of the terminal disclaimer filed 10/13/2021.
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,884,085 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  See PAIR 10/14/2021.


The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,884,085 10,525,098 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  See PAIR 10/14/2021.

The rejection of claims 24, 25, 28- 33, and 36-39 on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-16 and 23 of copending Application No. 16/192,728 (hereinafter “the ‘728 application”), is withdrawn in view of the terminal disclaimer filed 10/13/2021.
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/192,728 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  See PAIR 10/14/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for ameliorating a reduction in left ventricle fractional shortening (LVFS) in a mammalian subject in need thereof comprising administering a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2, wherein the subject has suffered a myocardial infarction, wherein ameliorating a reduction in LVFS comprises reducing matrix metalloproteinase 
A method for ameliorating a reduction in left ventricle stroke volume or left ventricle ejection fraction in a mammalian subject in need thereof comprising administering a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2, wherein the subject has suffered a myocardial infarction, ameliorating a reduction in left ventricle stroke volume or left ventricle ejection fraction comprises reducing matrix metalloproteinase 9 (MMP-9) gene expression in increasing tissue inhibitor of metalloproteinase 1 (TIMP-1) gene expression is free the prior art.
The closest art to the instant claims is:
Borow et al. (WO 2011/082328- previously cited) teach methods of treating an obstructive coronary artery disease in a mammalian subject comprising administration of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof (abstract, para. [0008]). Left ventricular (LV) function is an important predictor of early and late mortality after coronary artery surgery (para. [0005]). It is associated with an increased risk of peri-operative and long-term mortality in patients undergoing coronary bypass surgery compared with patients with normal LV function. Id.  Both low ejection fraction (EF) and clinical heart failure are predictive of higher operative mortality rates with CABG surgery.   Id.  A rabbit model of acute myocardial ischemia and reperfusion was used in Example 1 in which a portion of the left ventricular myocardium was temporarily ischemic.  It is noted that that the rabbits were indicated as having an undergone an irreversible myocardial injury (infarction occurred and infarct size was monitored) (paras. ([0131]-[0146 
 -previously cited) teach compositions and methods for treating an ischemia-reperfusion injury, such as occurs during acute myocardial infarction and organ transplant in a mammalian subject (abstract, para. [0009]). The methods comprise administering to the subject an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof, and one or more additional active agents such as cyclosporine.  Id.  Peptides for treatment include Tyr-D-Arg-Phe-Lys-NH2; 2',6'-Dmt-D-Arg-Phe-Lys-NH2; Phe-D-Arg-Phe-Lys-NH2; 2',6'-Dmp-D-Arg-Phe-Lys-NH2; and D-Arg-2',6'-Dmt-Lys-Phe-NH2 (para. [0010]). As evidenced by Sutton et al., left ventricular remodeling occurs due to myocardial infarction (pp. 2981-2984).
The references do not explicitly or implicitly teach a reduction in MMP-9 gene expression or an increase in TIMP-1 gene expression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24, 25, 28-33, and 36-39 are allowed as set forth in the amendment filed 10/13/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654